Title: From Thomas Jefferson to George Washington, 1 April 1792
From: Jefferson, Thomas
To: Washington, George


          
            April 1. 1792.
          
          Th: Jefferson has the honor to present to the view of the President the subjects relative to Algiers, under their different aspects. On further consideration, and paying special attention to the circumstances of the present moment, which render expence an obstacle perhaps to what would be the best plan, he suggests others which would not be eligible under other circumstances, or for any length of time. If the President will be pleased to make his option of these plans, and determine whether to consult one or both houses, messages adapted to the case shall be prepared.
        